       Case 1:19-cv-00505-RB-SCY Document 53 Filed 11/19/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

WILDEARTH GUARDIANS,

                 Plaintiff,

v.                                                                 No. 1:19-cv-00505 RB-SCY

DAVID BERNHARDT, et al.,

                 Defendants,

and

AMERICAN PETROLEUM INSTITUTE,
and WESTERN ENERGY ALLIANCE,

                 Intervenor- Defendants.

                                            ORDER

       This matter is before the Court on the Motion for Clarification (Doc. 44) filed on

September 16, 2020. Defendants seek clarification of the Court’s August 18, 2020 Memorandum

Opinion and Order. (See Doc. 43.) The Court finds that certain language was improvidently

included and will issue, concurrently with this Order, an Amended Memorandum Opinion and

Order. In the Amended Memorandum Opinion and Order, the Court will make clear its intent to

deny Guardians’ request to enjoin subsequent leases or further development, but it will urge BLM

to alter the language regarding public participation as described in the August 18 Opinion. (See

id. at 46–47.)

       In response to Defendants’ motion to clarify, Plaintiff asks the Court to amend its order

and grant in part their request for declaratory relief as to IM 2018-034. (See Doc. 45 at 2.)

Plaintiff’s request is denied. The Federal Rules state that “[a] request for a court order must be

made by motion.” Fed. R. Civ. P. 7(b)(1). Plaintiff’s response to Defendant’s Motion for
         Case 1:19-cv-00505-RB-SCY Document 53 Filed 11/19/20 Page 2 of 2




Clarification is an inappropriate vehicle to request additional relief. Moreover, the Court finds no

basis to grant relief outside of urging BLM to revise the language, as it concluded in its original

order.

         IT IS SO ORDERED.

                                              _________________________________________
                                              ROBERT C. BRACK
                                              SENIOR UNITED STATES DISTRICT JUDGE
